Order filed November 8, 2011.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-11-00059-CV
                                      ____________

                           CORNELIUS A. LONG, Appellant

                                              V.

               COMMISSION FOR LAWYER DISCIPLINE, Appellee


                        On Appeal from the 164th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-79392


                                          ORDER
       The reporter’s record in this case was filed July 13, 2011. On November 2, 2011,
appellant filed a motion for additional time to file his brief in which he states that a portion
of the reporter’s record has not been filed. Appellant claims that a record was made on
December 10, 2010, but has not been filed with this court. We therefore issue the
following order.

       We order Edna Thornton, the court reporter, to file the record of testimony from
December 10, 2010 in this appeal on or before December 8, 2011. If no such record was
taken, we order Ms. Thornton to file a document with this court stating that no record was
taken that day. Appellant’s brief is due 30 days after the date the record is filed, or the
court receives notice that no record was taken. No further requests for extensions from
appellant will be entertained.



                                     PER CURIAM




                                            2